02-11-120-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00120-CV 
 
 



In re First Texas BHC, Inc. and Southwest Bank


 


RELATORS



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relators’ petition for writ of mandamus and emergency motion
for temporary relief and is of the opinion that relief should be denied. 
Accordingly, relators’ petition for writ of mandamus and emergency motion for temporary
relief is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
PANEL: 
MEIER, DAUPHINOT, and WALKER, JJ.
 
DELIVERED: 
March 31, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).